Notice of Pre-AIA  or AIA  Status
Claims 1-20 remain for examination.  The amendment filed 6/13/22 amended claims 1, 8, & 15.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.

Response to Arguments
Applicant’s arguments, see pages of the amendment filed 6/13/22, with respect to Manadhata have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 8, & 15 were amended to include inter alia wherein the generating of the graphical probabilistic propagation component inference is based on applying a respective known malicious domain and malicious IP of the seed set to each member of a plurality of members of a graphical inference component, and wherein each member of computes in parallel and independently malicious scores for other domains and IPs based on the domain and IP resolution graph.  The nearest prior art, “Detecting Malicious Domains via Graph Inference” (hereinafter, “Manadhata”) discloses a related and very similar invention for identifying malicious domains; however, the equivalent component in Manadhata responsible for calculating scores for domains is implemented as a singular unitary module, with no teaching or suggestion that it could be implemented as a plurality of member components that each individually calculate a score in parallel with the others; nor is there any teaching or suggestion that the plurality of scores generated by each member are subsequently combined to form the malicious score for the domain.  Examiner could find no other prior art that would teach a series of modules operating in parallel to perform equivalent graph inference functionality.  Dependent claims 2-7, 9-15, and 16-20 follow from independent claims 1, 8, & 15 and are of consequence allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication 2018/0131708 (Pirttilahti) and PCT Publication WO 2017/086992 (Marwah) also disclose inventions using graph inference techniques to identify malicious domains, albeit using a singular logical engine instead of a plurality of modules operating in parallel to implement said functionality
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        7/30/2022

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435